DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-8 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Mar. 2021 has been entered.
 
Status of Claims
	Claim 1 is amended.  Claims 9-13 are cancelled.

Response to Amendment
	The amendments filed on 15 Mar. 2021 have been entered.

The declaration under 37 CFR 1.132 filed 1 Apr. 2021 is insufficient to overcome the rejection of claims as set forth in the last Office action because the reasons set forth below.

	Mr. Zhong declares that while nothing in the art suggested that the radioisotope 18F substituted thiamine enables a PET to diagnose an AD or a tumor, the claimed compound was 

	The declarations filed on 1 Apr. 2021 have been fully considered but they are not persuasive.  A declaration of unexpected results must be supported by objective evidence including a comparison with the closest prior.  While an expert opinion is entitled some weight, the opinion itself cannot be the ultimate legal conclusion.  See MPEP 716.01(c) and 716.03(e).
The Zhong declaration provide no objective evidence at all and only asserts the following: (i) it was unexpected that the new compound would provide a superior result, and (ii) the claim 5 ratios in are critical.  The closest prior art compound is the fluorothiamine (12) in Potter and Potter teaches that fluorothiamine is expected to be a good analogue of thiamine.  The claimed formula (I) in claim differs from the fluorothiamine (12) in Potter only by substitution of F with 18F.  The ability of 18F to enable PET detection is well known, and discussed by Elsinga, and so it is not unexpected that the incorporation of 18F enables PET detection.  The instant specification only teaches that instant formula (I) acts like thiamine such it enables detection of thiamine deficiency.  However, it is not unexpected that fluorothamine acts like thiamine because Potter teaches that fluorothiamine is a good analogue of thiamine.  
Héroux et al. (Metab. Brain Disease; published 1996; see attached 892) teaches alterations in thiamine phosphorylation and of thiamine dependent enzymes in AD.  At Fig. 1, pg. 89 and abstract, Héroux et al. teaches a reduction of thiamine dephosphorylating enzymes in AD patients.  Héroux et al. teaches decreased brain concentrations of high energy phosphates have been reported in experimental thiamine deficiency and neuroblastoma (cancer) cultured under thiamine deficiency manifest decreased rates of respiration.  Therefore a thiamine deficiency would have been expected in patients with AD.  

Response to Arguments
	In view of Applicants amendments, the rejection of claim 9 under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (WO 2013/170656 A1-English translation; published 2013), in view of Critcher et al. (US 7,687,533 B2; issued 30 Mar. 2010) for the reasons cited in the Office action filed on 15 Oct. 2010.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (WO 2013/170656 A1-English translation; published 2013), in view of Critcher et al. (US 7,687,533 B2; issued 30 Mar. 2010), in further view of Lowe et al. (J.C.S Perkin I; published 1980) for the reasons cited in the Office action filed on 15 Oct. 2010.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (WO 2013/170656 A1-English translation; published 2013), in view of Critcher et al. (US 7,687,533 B2; issued 30 Mar. 2010), and Lowe et al. (J.C.S Perkin I; published 1980), in further view of Elsinga et al. (Methods; published 2002) for the reasons cited in the Office action filed on 15 Oct. 2010.

Applicants Arguments
Applicants assert that first that in obviousness analysis, the applicant is not required to prove it because the Examiner has to establish more strictly the inherent existence of the claimed limitation in the prior arts.  Secondly, according to the PAR decision of Federal Circuit, (i) the limitation at issue must be present in the prior art, or (ii) the natural result of the combination of elements explicitly disclosed by the prior art to establish the inherent existence 18F substituted thiamine enable a PET to diagnose an AD or a tumor” and further (ii) none of Peng, Critcher, Lowe, and Elsinga explicitly disclose the diagnosis function for an AD or a tumor stemming from the combination of thiamine and 18F.
	Peng is only interested in providing an anticoccidial activity with fluoroethyl thiamine or a salt thereof rather than solving the problem about how to provide the PET tracer useful in the diagnosis of AD such as the claimed invention.  Peng fails to identify the problem of the claimed invention.  Even if the claimed invention nevertheless is patentable because the inventor identified a problem (how to identify a PET tracer in the diagnosis of AD) that was different from that in the prior art and Applicant therefore had a reason to modify the compound of the claim 1.  A person of ordinary skill without knowing the problem of the existing AD diagnostic biomarkers would not be modifying a compound and coming up with a compound that would increase the cost of the final product.  

	Applicant’s arguments are not persuasive.  Instant claim 1 as amended is not directed to a method of PET to diagnose AD or a tumor.  Instead, instant claim 1 is directed to a radioisotope 18F thiamine or salt thereof for a tracer for PET imaging.  The 18F substituted thiamine has the chemical structure of formula (I) 
    PNG
    media_image1.png
    192
    201
    media_image1.png
    Greyscale
.  The 18F substituted thiamine enables a PET to diagnose an Alzheimer’s disease or a tumor is non-limiting because it merely describes a property of a previously recited structure.  From the standpoint of patent law, a compound and all its properties are inseparable.  See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
	There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention.  A rejection under 35 USC 103 can be made when the prior art product seems to be identical except that the prior art is silent to an inherent characteristic.  The Examiner has provided rationale to show that the 18F substituted thiamine made obvious by Peng and Critcher would enable a PET to diagnose an Alzheimer’s disease or a tumor.  The 18F substituted thiamine made obvious by Peng and Critcher is the same as the compound of formula (I) in claim 1 and the same as the compound the specification teaches may enable a PET to diagnose an AD or a tumor.  Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the Examiner presents reasoning to the show inherency, the burden shifts to the Applicant.  The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether based on inherency under 35 USC 102, on prima facie obviousness under 35 USC 103, jointly or alternatively, the burden of proof is the same.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).
	Applicants do not seem to dispute whether the 18F substituted thiamine made obvious by Peng and Critcher enables a PET to diagnose an AD or a tumor.  Applicants have provided no evidence that the 18F substituted thiamine made obvious by Peng and Critcher does not enable a PET to diagnose an AD or a tumor.  Instead, Applicants argue that Peng and Critcher do not disclose the limitation.  The Examiner has provided rationale to show that the 18F substituted thiamine of Peng and Critcher is a good analogue thiamine and is the same as the compound of formula (I) in claim 1 and in the instant specification.


	In the Omeprazole case, the court concluded that the claim was not obvious because the inventor solved a problem others failed to recognize and inventor increased the product cost.  Examiner fails to state why one would increase the product cost.  Even if each element expected to contribute its own property on the final product, the claim would not be obvious because a skilled person would not be motivated to increase the product cost without knowing the problem as discussed by the inventors.  

	Applicants’ arguments are not persuasive.  The facts in the Omeprazole case are different from the facts in this case.  In the Omeprazole case, Apotex had argued that the claimed invention was obvious because coated omeprazole tablets were known from a prior art reference, and because secondary sub-coatings in pharmaceutical preparations generally were also known.  Astra’s reason for applying an intervening sub-coating between the prior art coating and omeprazole had been that the prior art coating was actually interacting with omeprazole.  This degradation had not been recognized.  The district court reasoned that a person of ordinary skill would have no reason to include a sub-coating in an omeprazole pill formulation.  The Federal Circuit affirmed the district court’s decision.  In Omeprazole, the formulation before sub-coating modification was already in commercial use and successfully marketed.  The instant rejection is not based on the fact that 18F exists in the pharmaceutical industry and fluorothiamine exists in the pharmaceutical industry.  Therefore it would have been obvious to add 18F to fluorothiamine for no reason all and with at an added cost.  Instead as previously discussed, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the fluorothiamine in Peng by substituting F with 18F in order to gain the advantageous of PET diagnosis of coccidiosis.  A person of ordinary skill in art would have accepted the added cost and labor of 18F substitution in order to gain the advantage PET 

	Applicants’ assert that none of Peng, Critcher, Lowe, and Elsinga disclose the added limitation of claim 1.

	Applicants’ arguments are not persuasive.  Peng and Critcher make obvious all the structural limitations of a compound of formula (I) which the instant specification teaches may enable a PET to diagnose AD or a tumor.  The recitation of wherein the radioisotope 18F substituted thiamine enables a PET to diagnose an Alzheimer’s disease or a tumor merely states a non-limiting property of the compound made obvious by Peng and Critcher.  The Examiner has provided rationale to show that the compound of Peng and Critcher would necessarily have this property.

	Applicants assert that Peng and Critcher are non-analogous art.  The present applications field of endeavor is not the diagnosis of coccidian but rather providing a radiolabeled thiamine useful in the diagnosis of AD.  

Applicants’ arguments are not persuasive.  Peng and Critcher are in the same field of endeavor, analogous art, as both Peng and Critcher relate to pharmaceuticals.  Peng discloses fluorothiamine as a compound anticoccidial that binds to coccidian.  Critcher teaches and suggests PET imaging coccidia.  


18F because neither Peng nor Critcher alone or in combination disclose the radioisotope 18F substituted thiamine enables a PET to diagnose an AD or a tumor.  

Applicants’ arguments are not persuasive.  A recognized advantage is one of the strongest reasons to combine.  A person of ordinary skill in the art would have combined Peng with Critcher for the reasons discussed above.  In response to applicant's argument that claimed radioisotope 18F substituted thiamine enable a PET to diagnose an AD or tumor, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Applicants assert that the Examiner has used hindsight reconstruction to pick and choose among isolated disclosures in the prior art which is improper and impermissible hindsight reconstruction.

Applicants’ arguments are not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the above rejections do not include knowledge gleaned only from Applicants’ disclosure.  Instead, the above rejection relies on knowledge gleaned from for example Peng and Critcher.



Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (Dissertation, Oxford; published 1990), in view of Doi et al. (JOC; published 18 May 2015) and Elsinga et al. (Methods; published 2002) for the reasons cited in the Office action filed on 14 Dec. 2020.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (Dissertation, Oxford; published 1990), in view of Doi et al. (JOC; published 18 May 2015) and Elsinga et al. (Methods; published 2002), in further view of Peng et al. (WO 2013/170656 A1-English translation; published 2013) for the reasons cited in the Office action filed on 14 Dec. 2020.

Applicants Arguments
	Applicants assert that Potter is only interested in providing a preparation method of thiazole which possesses anti-bacterial properties rather than solving the problem about how to provide the PET tracer useful in the diagnosis of AD.  A skilled person without knowing the problem of the existing AD diagnostic biomarkers would not be modifying a compound and coming up with a compound that would increase the cost of the final product.  In the Omeprazole case, the court reasoned that even if all the limitations of the claim were disclosed by prior arts, the invention nevertheless was patentable because the inventor (i) identified a problem that was not known in the field and (ii) had a reason to add additional coating and therefore increase the product cost.  
18F substituted thiamine enables a PET to diagnose an AD or a tumor. 

	Applicants’ arguments are not persuasive for similar reasons as discussed above.  Potter discloses the fluorothiamine (12) 
    PNG
    media_image2.png
    196
    402
    media_image2.png
    Greyscale
.  This is nearly identical to the fluorothiamine of instant formula (I), differing only by isotope substitution, F for 18F.  It would have been obvious to substitute the F for 18F in order to gain the advantage of PET imaging the biochemical, physiological, and pathological processes of a good analogue of thiamine.  Again, these rejections are not based on the fact that 18F is known in the pharmaceutical industry, and fluorothiamine was known in the pharmaceuticals industry.  Therefore, it would have been obvious to a person of ordinary skill in the art to substitute F with 18F for no reason at all and at an added cost.  The limitation of wherein the radioisotope 18F substituted thiamine enables a PET to diagnose an AD or a tumor merely describes a property of the compound made obvious by Potter, Doi, and Elsinga.  The Examiner has provided rationale that the [18F]12 would necessarily possess the property because it is the same as formula (I) in claim 1 and the compound disclosed in the specification as possessing the property.

	Applicants assert that the cited references are non-analogous art.  The present applications field of endeavor is not a good analogue of thiamine which is expected to bind to 

Applicants’ arguments are not persuasive for similar reasons as discussed above. Potter, Doi, and Elsinga are in the same field of endeavor, analogous art, because Potter, Doi, and Elsinga relate to pharmaceuticals for administration to mammalian subjects.  The 18F substituted thiamine of formula (I) in claim 1 is a pharmaceutical for administration to mammalian subjects.

	Applicants assert that there is not rationale for combining Potter and Doi.  There would be no motivation to modify the fluoroethyl thiamine anticoccidial in Potter by substitution its F with 18F because neither Potter nor Doi alone or in combination disclose the radioisotope 18F substituted thiamine enables a PET to diagnose an AD or a tumor.  

Applicants’ arguments are not persuasive.  A person of ordinary skill in the art would have combined Potter with Doi for the reasons cited in the Office action filed on 14 Dec. 2020.  Potter teaches that fluorothiamine is a good analogue of thiamine, which may bind to phosphokinase.  Doi teaches that thiamine derivatives have use in PET.  According to Doi, PET imaging could provide valuable scientific information and insight by evaluating the in vivo pharmacokinetics of thiamine.  PET is powerful biosynthetic and clinical technique that is used to image the molecular events involved in biochemical, physiological, and pathological processes in both animals and humans.  In view of Doi, a person of ordinary skill would have understood that labeling fluorothiamine, a good analog of thiamine, with a positron emitting radionuclide would provide the substantial advantages associated with PET imaging.  A recognized advantage is the strongest reason to combine.


	Applicants assert that the Examiner is not guided by the teachings Potter, Doi, Elsinga, and Peng by instead by hindsight bias through which the Examiner has chosen disparate disclosures from each reference to the limitations of the claims.

Applicants’ arguments are not persuasive for similar reasons as discussed above.  The cited reasons for obviousness do not come from knowledge gleaned from Applicants disclosure.  Instead, the cited reasons for obviousness come from the cited teachings in Potter, Doi, Elsinga, and Peng.  A person of ordinary skill in the art would have combined Potter with Doi and Elsinga for the reasons discussed above and discussed in the Office action filed on 14 Dec. 2020.


Supplemental Response
	Applicants assert that it was thought that the formula of claim 1 with 18F may solve the result however Applicant did not expect the result.  In In re Sullivan, Appellant did not concede that the only distinguishing factor of its composition is the statement of intended use and extensively argued that its claimed compositions exhibits the unexpected property of neutralizing the lethality of rattlesnake venom while reducing the occurrence of adverse immune reactions in humans.  The Federal Circuit found that the unexpected property is relevant and the declaration describing it should be considered.  Just as In re Sullivan, the inventor combined the formula with 18F component reaching the claimed compound having an unexpected result.  While a statement of intended use may not render an known composition patentable, the claimed composition was not known, and whether it would have been obvious depends on the consideration of the rebuttal evidence.  Applicants submit that the claimed ranges are critical.

1 Apr. 2021 have been fully considered but they are not persuasive.  The Zhong declaration was found not persuasive for the reasons discussed above.  Potter teaches that fluorothiamine is expected to be a good analogue of thiamine and so it is not unexpected that [18F]fluorothiamine is a good analogue of thiamine.  Elsinga teaches that 18F enables PET imaging and so it is not unexpected that the substitution of F with 18F enables PET imaging.  It was already known by one of ordinary skill in the art that thiamine deficiency occurs in ADs patients due to a reduction of key enzymes.  See Héroux et al. discussed above.  It would not have been unexpected that [18F]fluorothiamine, an expected good analogue of thiamine, enables the detection of AD where there is a known reduction of thiamine enzymes and thiamine deficiency because [18F]fluorothiamine would have been expected to be a good and PET detectable surrogate of thiamine under thiamine deficient conditions.  Applicants have provided no objective evidence of regarding the claimed ranges.  Note that claim 5 is dependent to claim 4, which does not require the critical claimed ranges.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618